       Case 4:21-cv-01182 Document 1 Filed on 04/12/21 in TXSD Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

  JEREMIAH SHORT,                                  §     CIVIL ACTION NO.: 4:21-cv-1182
                                                   §
                    Plaintiff,                     §
                                                   §
  v.                                               §
                                                   §     JURY DEMANDED
  KLEIN INDEPENDENT SCHOOL                         §
  DISTRICT                                         §
                                                   §
                   Defendant.

_____________________________________________________________________________

           PLAINTIFF JEREMIAH SHORT’S ORIGINAL COMPLAINT
______________________________________________________________________________

TO THE HONORABLE U.S. DISTRICT COURT JUDGE:

        NOW COMES Plaintiff Jeremiah Short (hereinafter referred to as “Plaintiff”) in the above-

referenced matter, complaining of and about Klein Independent School District (hereinafter

referred to as “KISD” or “Defendant”), and files this Original Complaint, showing the following

to the Court:

                                         I.       PARTIES

        1.      Plaintiff Jeremiah Short is an individual residing in Harris County, Texas. Plaintiff

was employed by Defendant, who conducts business in Harris County, Texas. Plaintiff is a citizen

of the State of Texas and of the United States.

        2.      Defendant, Klein Independent School District (“KISD”), is government entity that

is part of the State of Texas doing business in Harris County, Texas. Defendant may be served

with process by serving KISD’s Superintendent, Dr. Jenny McGown, at 7200 Spring Cypress Rd.,

Klein, Texas 77379. Plaintiff has served Defendant with a waiver of summons at this time.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 1 OF 12
      Case 4:21-cv-01182 Document 1 Filed on 04/12/21 in TXSD Page 2 of 12




                                    II.     JURISDICTION

        3.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as Plaintiff’s causes of

action arise under the following federal statutes: (a) Title VII of the Civil Rights Act of 1964 (as

amended) (which is codified in 42 U.S.C. §§ 2000e-2(a) and 2000e-3(a)) (hereinafter referred to

as “Title VII”).

        4.     Additionally, this Court has supplemental jurisdiction, pursuant to 28 U.S.C. §

1367, over Plaintiff’s similar state claims that arise under the Texas Commission on Human Rights

Act (which is codified in Chapter 21 of the Texas Labor Code, including Texas Labor Code §

21.001 et seq.) (hereinafter referred to as the “TCHRA”) because such claims are so related to the

claims within the Court’s original jurisdiction that they form part of the same case or controversy

under Article 3 of the United States Constitution.

        5.     Venue is proper in the Southern District of Texas, Houston Division, pursuant to

28 U.S.C. § 1391(a), because this is the judicial district where a substantial part of the events or

omissions giving rise to the claim occurred.

                           III.      NATURE OF THE ACTION

        6.     This is an action brought pursuant to Title VII and the TCHRA on the grounds that

Plaintiff was discriminated and retaliated against because of Plaintiff’s race (i.e., African-

American). The action is to correct and recover for Defendant’s unlawful employment practices

on the basis of Plaintiff’s race, including the discrimination and retaliation based on Plaintiff’s

protected activities that involved her race and complaints about the racial discrimination and

retaliation.

        7.     Additionally, Plaintiff files this action pursuant to 42 U.S.C. § 1981 to correct and

recover for Defendants’ unlawful employment practices on the basis of Plaintiff’s race.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 2 OF 12
      Case 4:21-cv-01182 Document 1 Filed on 04/12/21 in TXSD Page 3 of 12




                IV.     EXHAUSTION OF ADMINISTRATIVE REMEDIES

        8.      On May 27, 2020, Plaintiff filed a Charge of Discrimination (Charge No. 460-2020-

04200) with the U.S. Equal Employment Opportunity Commission (hereinafter referred to as the

“EEOC”) against Defendant for race discrimination, age discrimination, and retaliation. (See

Exhibit 1, which is attached hereto and incorporated by reference).

        9.      Subsequently, the EEOC issued Plaintiff a Notice of Right Sue, dated January 15,

2021. (See Exhibit 2, which is attached hereto and incorporated by reference). Plaintiff files this

lawsuit within ninety (90) days of receiving the Right to Sue notice. Therefore, this lawsuit is

timely filed.

                                          V.      FACTS

        10.     Plaintiff is a thirty-six (36) year old African-American man. In June 2018, Plaintiff

was hired directly by Mr. Frank Ward to work at Krahn Elementary School, and Mr. Ward stated

that he hoped Plaintiff would be able to stay on board for many years to come. Throughout

Plaintiff’s employment, Plaintiff reported continuous harassment and discriminatory behavior at

KISD.

        11.     When Plaintiff began working at Krahn ES he noticed that Ms. Briana Walrath

nitpicked and targeted his classroom, more than other similarly situated 4th grade teachers at the

school. It appeared that Ms. Walrath either did not like Mr. Short’s teaching style, or just did not

like Mr. Short in general.

        12.     In September 2018, Plaintiff made direct complaints about how certain testing was

faulty, which would cause the kids to err more frequently. The faculty had a meeting in October

regarding his complaints, which only led to Plaintiff being cursed out by another similarly situated

employee, yet she was never reprimanded, or given a memorandum stating that she needed




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 3 OF 12
      Case 4:21-cv-01182 Document 1 Filed on 04/12/21 in TXSD Page 4 of 12




improvement communicating with other peers.

       13.     Shortly thereafter, Ms. Walrath placed Plaintiff on an “Intervention Plan” which

targeted Plaintiff’s teaching style, and his effectiveness with his classroom. KISD could not justify

the issuance of the “Intervention Plan” based on Plaintiff’s student performance. Thus, KISD

created the “Intervention Plan” as a pretext to justify Ms. Walrath’s discriminatory motive.

Plaintiff denies that Mr. Ward and Ms. Walrath expended significant time coaching, directing, or

evaluating him during the 2018-2019 school year.

       14.     During his first year, Plaintiff was constantly being evaluated by the same person,

whom he felt was discriminating against him. Prior to his May 2019 evaluation, in March 2019,

Plaintiff made verbal complaints to Mr. Ward directly that Ms. Walrath was harassing him, yet

nothing was done to investigate into Mr. Short’s allegations.

       15.     During the 2019-2020 school year, KISD moved Plaintiff into the second-grade

classroom and given new supervisors, Leslie Kompelien, Dee Dee Murphy, and Melinda Mahan.

       16.     Mrs. Kompelien (Caucasian Female Campus Principal) continuously tried to

intimidate Plaintiff by talking down to Plaintiff in an unprofessional manner.

       17.     Mrs. Kompelien and Mrs. Murphy (Caucasian Female Campus Assistant

Principal), continued harassment against Plaintiff by undermining his ability to work effectively

and were counterintuitive to promoting a positive learning environment for children. KISD did

everything in their power to make it appear that Mr. Short was not qualified for his position, by

over evaluating him, and making specific instances appear to be bigger than what they are.

       18.     Mrs. Kompelien and Mrs. Murphy deprived Plaintiff of being able to diligently

complete work.

       19.     From the start of the school year of 2019 to 2020, Plaintiff had 16 walk throughs




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 4 OF 12
      Case 4:21-cv-01182 Document 1 Filed on 04/12/21 in TXSD Page 5 of 12




that were informal and formal, even though, Plaintiff never had any behavior issues, had 0 office

referrals, and Plaintiff’s students exhibited tremendous growth daily.

       20.     Other similarly situated non-African American teachers would typically only have

1-3 walk throughs during an entire school year.

       21.     Each walk-through would be completed in roughly forty-five (45) minutes for all

similarly situated non-African American teachers. However, for each of Plaintiff’s walkthroughs,

Mrs. Kompelien would take up to ninety (90) minutes. These actions demonstrate a discriminatory

motive by Klein ISD, through its agents Mrs. Kompelien and Mrs. Murphy.

       22.     On one occasion, Mrs. Kompelien told Plaintiff that if he did not like the

environment, Plaintiff could go somewhere else.

       23.     In September 2019, Plaintiff published an article titled “Why Aren’t There More

[of] Us?” Plaintiff has his own blog where he speaks on current events either in sports or around

the world. Plaintiff broadly spoke about his experiences of being an African-American educator,

and how he felt at a disadvantage based on his race.

       24.     Mrs. Murphy would ask Plaintiff’s class suggestive questions to try to implicate

Plaintiff in a negative way. Plaintiff made complaints to KISD that it was not fair to be evaluated

by Ms. Murphy, given that she continued the disparate treatment against him.

       25.     In October 2019, Ms. Murphy continued to target Plaintiff, which forced Mr. Short

to file a Level 1 complaint against Ms. Murphy by email to Mrs. Kompelien. That same day, Mrs.

Kompelien completed a walkthrough/observation on Plaintiff’s class, and proceeded to give him

negative remarks. Mrs. Kompelien would often tell Plaintiff that the material Plaintiff was teaching

was too high for 2nd grade. The same type of nitpicking assessment did not occur any other non-

African American 2nd grade teacher at Krahn ES.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 5 OF 12
      Case 4:21-cv-01182 Document 1 Filed on 04/12/21 in TXSD Page 6 of 12




       26.     On December 1, 2019, Plaintiff sent a Letter of Concern to Klein ISD outlining the

issues Plaintiff faced due to the hostile work environment.

       27.     On December 9, 2019 Plaintiff received a memo reprimanding him for not

responding to an email, even though Plaintiff’s Letter of Concern was never addressed. KISD

failed to investigate or even look into Plaintiff’s claims, but states that “Plaintiff never expressly

stated that such treatment was because of his “race” he never alleged race discrimination,

harassment, and a hostile work environment.” However, it can be inferred implicitly that Plaintiff

was being mistreated based on his race given that he was the only African American 2nd grade

teacher.

       28.     On January 20, 2020, Plaintiff made a formal complaint against Mrs. Leslie

Kompelien and Mrs. Dee Murphy, identifying constant harassment, verbal assault, and disparate

treatment. The complaint provided details of the negative environment endured, including but not

limited to being placed on a growth plan; increase in walkthroughs and negative meetings; and

constant surveillance compared to other similarly situated employees. Plaintiff did not receive any

resolution after providing the complaint.

       29.     Plaintiff was retaliated against by Mrs. Kompelien and Mrs. Murphy when he was

recommended for termination on April 7, 2020.

       30.     A hearing was held on May 11, 2020 where the school board voted to approve

Plaintiff’s termination and was terminated on that same date.

                                  VI.     CAUSES OF ACTION

                      COUNT 1 - TITLE VII RACE DISCRIMINATION

       31.     Plaintiff hereby incorporates by reference all of the allegations contained in the

above-identified paragraphs as though fully set forth herein.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 6 OF 12
      Case 4:21-cv-01182 Document 1 Filed on 04/12/21 in TXSD Page 7 of 12




       32.     Defendant intentionally engaged in unlawful employment practices against

Plaintiff because of his race (i.e., African-American), including discrimination and retaliation.

       33.     Plaintiff can successfully establish his prima facie case of race discrimination under

Title VII and 42 U.S.C. § 1981. As an African American man, Plaintiff is a member of a protected

class. He was certainly qualified for his position, and had successfully worked as a teacher prior

to being assigned to work in KISD. Further, Plaintiff suffered an adverse employment action when

his employment was terminated by KISD. In addition, there is evidence that KISD’s reason for

termination was pretextual. KISD sought to terminate Mr. Short. based on his race, fabricate

memoranda and write-ups to justify their actions.

       34.     Thus, KISD had no legitimate non-discriminatory reason to terminate Plaintiff.

Lastly, Plaintiff can establish that his similarly situated, white counterparts were treated more

favorably.

       35.     Defendant discriminated against Plaintiff in connection with the compensation,

terms, conditions, and privileges of employment; or, limited, segregated, or classified Plaintiff in

a manner that would deprive or tend to deprive Plaintiff of any employment opportunity or

adversely affect his status because of Plaintiff’s race (i.e., African-American), in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a). As a result of Defendant’s

discrimination, Plaintiff suffered damages (in an amount that is within the jurisdictional limits of

this Court).

                        COUNT 2 - TCHRA RACE DISCRIMINATION

       36.     Plaintiff hereby incorporates by reference all the allegations contained in the above-

identified paragraphs as though fully set forth herein.

       37.     Defendant intentionally engaged in unlawful employment practices against




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 7 OF 12
      Case 4:21-cv-01182 Document 1 Filed on 04/12/21 in TXSD Page 8 of 12




Plaintiff because of his race (i.e., African-American).

        38.     Defendant discriminated against Plaintiff in connection with the compensation,

terms, conditions, and privileges of employment; or, limited, segregated, or classified Plaintiff in

a manner that would deprive or tend to deprive Plaintiff of any employment opportunity or

adversely affect Plaintiff’s status because of Plaintiff’s race (i.e., African-American), in violation

of Texas Labor Code § 21.051 et seq. As a result of Defendant’s discrimination, Plaintiff suffered

damages (in an amount that is within the jurisdictional limits of this Court).

                             COUNT 3 - TITLE VII RETALIATION

        39.     Plaintiff hereby incorporates by reference all of the allegations contained in the

above-identified paragraphs as though fully set forth herein.

        40.     Plaintiff asserts on multiple occasions he made complaints about disparate

treatment, yet KISD failed to conduct a thorough investigation, and automatically assumed his

claims lacked merit. Those complaints should be construed as protected activity under Title VII.

Within days of notice, Plaintiff was given written memoranda regarding specific issues, in which

KISD attempted to create pretext for his subsequent termination. KISD’s actions were in a direct

response to cover up their discriminatory animus.

        41.     The close timing between the protected activity and the adverse action against

Plaintiff creates a causal connection between the two.

        42.     Defendant intentionally retaliated against Plaintiff because of the complaints of

race discrimination that Plaintiff made to Defendant, which was in violation of Title VII. As a

result of Defendant’s retaliation, Plaintiff suffered damages (in an amount that is within the

jurisdictional limits of this Court).




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 8 OF 12
      Case 4:21-cv-01182 Document 1 Filed on 04/12/21 in TXSD Page 9 of 12




                              COUNT 4 - TCHRA RETALIATION

        43.     Plaintiff hereby incorporates by reference all of the allegations contained in the

above-identified paragraphs as though fully set forth herein.

        44.     Defendant intentionally retaliated against Plaintiff because of the complaints of

race (i.e., African-American) that Plaintiff made to Defendant, which was in violation of the Texas

Labor Code § 21.055. As a result of Defendant’s retaliation, Plaintiff suffered damages (in an

amount that is within the jurisdictional limits of this Court).

                      COUNT 5 – SECTION 1981 RACIAL DISCRIMINATION

        45.     Plaintiff hereby incorporates by reference all of the allegations contained in the

above-identified paragraphs as though fully set forth herein.

        46.     Pursuant to 42 U.S.C. § 1981, Plaintiff pleads a cause of action against Defendant

for racial discrimination.

        47.     Plaintiff was subjected to racially derogatory treatment and treated differently than

other non-African-American employees in terms of corporate policy application and discipline.

Individuals that engaged in similar or identical behaviors as Plaintiff were not disciplined and were

outside of Plaintiff’s protected class. The effect of these practices has been to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect her status as an employee. As a

result of Defendant’s discrimination, Plaintiff suffered damages (in an amount that is within the

jurisdictional limits of this Court).

                          COUNT 6 - SECTION 1981 RETALIATION

        48.     Plaintiff hereby incorporates by reference all of the allegations contained in the

above-identified paragraphs as though fully set forth herein.

        49.     Pursuant to 42 U.S.C. § 1981, Plaintiff pleads a cause of action against Defendant




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 9 OF 12
     Case 4:21-cv-01182 Document 1 Filed on 04/12/21 in TXSD Page 10 of 12




for retaliation. Defendant intentionally retaliated against Plaintiff because Plaintiff complained to

Defendant about the race discrimination that Plaintiff experienced while being employed by

Defendant.

        50.     After Plaintiff’s protected complaints of the racially discriminatory actions by

Defendant, Plaintiff was subjected to increased retaliation, which was in violation of 42 U.S.C. §

1981. As a result of Defendant’s retaliation, Plaintiff suffered damages (in an amount that is within

the jurisdictional limits of this Court).

                 COUNT 7 – HOSTILE WORK ENVIRONMENT (Title VII)

        51.     Plaintiff hereby incorporates by reference all of the allegations contained in the

above-identified paragraphs as though fully set forth herein.

        52.     Plaintiff was subjected to unwelcome harassment throughout the course of his

employment by his supervisors and colleagues. Plaintiff alleges that his supervisors and colleagues

made humiliating remarks/comments that made Plaintiff feel uncomfortable at work. The hostile

treatment, as stated in the facts, unreasonably interfered with Plaintiff’s work performance.

Plaintiff asserts that any reasonable person in his position would find KISD’s actions, by and

through management and employees, would be considered to be offensive and severe.

        53.     The harassment complained of was not an isolated instance, but it affected a term,

condition, and/or privileges of Plaintiff’s employment in that it, among other effects, caused him

to be humiliated, suffer emotional stress, and ultimately interfere with his ability to continue

employment at KISD.

        54.     As a direct and proximate result of Defendant’s actions, Plaintiff has suffered

severe emotional distress, physical and emotional pain, suffering, inconvenience, mental anguish

and other pecuniary and non-pecuniary losses in the amount to be determined at trial.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 10 OF 12
     Case 4:21-cv-01182 Document 1 Filed on 04/12/21 in TXSD Page 11 of 12




                                        VII.    JURY DEMAND

       41.       Plaintiff demands a jury on all issues to be tried in this matter. As such, Plaintiff

submits a jury demand and herein submits the jury fee.

                                           VIII. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear, and answer herein, and that on final trial, Plaintiff has a judgment against Defendant for

the following:

                 a.     All damages that Plaintiff may be entitled to pursuant to this Original
                        Complaint, or any amendments thereto, including (but not limited to) back
                        pay, future wages, reinstatement, upgrading, and compensation for benefits
                        not received;
                 b.     Compensatory damages, including (but not limited to) emotional distress;
                 c.     Past, present, and future physical pain and mental suffering;
                 d.     Punitive damages;
                 e.     Liquidated damages;
                 f.     Reasonable attorneys’ fees, as allowed by law (with conditional awards in
                        the event of appeal);
                 g.     Pre-judgment interest (at the highest rate permitted by law);
                 h.     Post-judgment interest from the judgment until paid (at the highest rate
                        permitted by law);
                 i.     Costs of Court; and
                 j.     Such other and further relief, at law or in equity, to which Plaintiff may be
                        entitled, whether by this Original Complaint or by any proper amendments
                        thereto.

                                                 Respectfully Submitted,




                                                 /s/ Alfonso Kennard


PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 11 OF 12
     Case 4:21-cv-01182 Document 1 Filed on 04/12/21 in TXSD Page 12 of 12




                                    Alfonso Kennard Jr.
                                    Texas Bar No.: 24036888
                                    Southern District No.: 713316
                                    alfonso.kennard@kennardlaw.com
                                    Eddie Hodges Jr,
                                    Texas Bar No.: 24116523
                                    Southern District No.: 3479748
                                    eddie.hodges@kennardlaw.com
                                    5120 Woodway Dr., Suite 10010
                                    Houston Texas 77056
                                    (713) 742 -0900 (main)
                                    (713) 742 -0951 (facsimile)
                                    ATTORNEYS-IN-CHARGE FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                        PAGE 12 OF 12
